Title: To George Washington from Thomas Hatfield, 5 April 1797
From: Hatfield, Thomas
To: Washington, George



Sir
Philadelphia April 5. 1797

Being impressed with your ardent desire to promote the Arts, and Sciences, in America; Allow me Sir to address you on the subject of establishing a Manufactory of Cotton in the City of Washington. I have conversed on the practicability of it, with several respectable Gentlemen, who feel anxious that a manufacture may be introduced there.
On the first proposal of the Columbianum for the promotion of Painting, Sculpture, Architecture, and Engraving; the idea sudgested itself to me that this Manufacture would be accepted as a collateral branch of the fine Arts. From a confidance I feel, in

your having (every opportunity) proposed Schools of Arts, and establishments of Manufactures; I hope you will not consider me intruding on your time by proposing what I sincerely wish may tend to the Welfare of the City. It is a Manufacture which is itself, divided into Various Branches, and consequently will require a capital beyond the general extent of an individual—I have in New York a quantity of Machinery, of the most modern construction to facilitate labour; and if necessary funds would be appropriated, I should consider it a duty to introduce this in the Federal City only.
The Manufacture I trust I am generally acquainted with, and should be happy to be an active character in prosecuting so valuable (and what would necessarily attract the attention, not only of those interested in the City, but of the disinterested) for the welfare of it. One great object would be, to employ the young Children, who are now, (if I may be allowed the expression) an incumberance on every Plantation.
From a small alteration in the Machinery a Sail Cloth Manufactory may be applied, as occasion requires, which eventually may be an object of the most mature consideration to the United States. The plan of an establishment, if it is concurrent with your sentiments, would no doubt, be immediately adopted. I am with the greatest regard your obedient Hum. Sert

Thos Hatfield

